Title: To George Washington from Samuel Hitchcock, 16 May 1794
From: Hitchcock, Samuel
To: Washington, George


               
                  Sir
                  Manchester [Vt.] May 16th 1794
               
               Mr Morris has communicated to me his intentions of immediately resigning the office of Marshal of this District—Should that be the case, I beg leave to suggest, that it would be very convenient for the Marshal to reside near lake Champlain, as the principle business of the district Court originates there—I take the liberty to recommend Jabez G. Fitch as a suitable person to suceed Mr Morris—he resides at Vergennes—has some time served as Deputy Marshal—should his appointment meet your approbation, I flatter myself he will discharge the duties of the Office with fidelity—I have the honor to be, with the highest sentiments of esteem, your Excellencys obedt Sert
               
                  Saml Hitchcock
               
            